Citation Nr: 0841629	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  06-13 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1942 and from March 1943 to October 1965.  He died 
on November [redacted], 2003.  

The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by which the RO denied 
service connection for the cause of the veteran's death.  

In August 2008, the appellant testified at a hearing before 
the undersigned at the RO.  


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for an appendectomy, hiatal hernia; a fracture of the fifth 
metacarpal, ring finger, and several ribs; and prostatic 
hypertrophy; service connection for a stomach ulcer was 
denied.  Each of the foregoing service-connected disabilities 
was rated zero percent disabling.

2.  The immediate cause of the veteran's death was sepsis 
syndrome due to intestinal obstruction and due to 
cardiomyopathy.

3.  The medical evidence of record does not indicate that a 
relationship exists between the veteran's service and his 
death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection for the cause of the veteran's death is being 
denied, and hence no rating or effective date will be 
assigned.  

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  Such 
notice was provided in September 2007.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in December 2003, January 2005, 
and September 2007 that fully addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letters informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, a medical opinion was provided.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records specified by the appellant.  The record also 
contains the veteran's service medical records.  The 
appellant was provided an opportunity to set forth her 
contentions during the hearing before the undersigned 
Veterans Law Judge.  A medical opinion was provided in 
furtherance of the appellant's claim.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Factual Background  

The veteran served in the Army until June 1944.  After that 
date, he joined the Air Force.  He was a bomber pilot until 
his retirement.

Service medical records, in pertinent part, indicate acute 
gastroenteritis in September 1944.  In October 1945, the 
veteran complained of slight nausea and loose stools but 
indicated that he felt improvement the next day.  In February 
1952, the veteran had a bout of diarrhea.

In May 1965, just prior to retirement, the veteran denied 
piles or any sort of rectal disease and no such disorder was 
diagnosed.  

During his lifetime, the veteran was service-connected for an 
appendectomy, hiatal hernia; a fracture of the fifth 
metacarpal, ring finger, and several ribs; and prostatic 
hypertrophy; service connection for a stomach ulcer was 
denied.  Each of the foregoing service-connected disabilities 
was rated zero percent disabling.

On March 1966 VA medical examination, the examiner found no 
abnormalities of the heart.  Pursuant the complaints of 
epigastric pain before meals, the examiner noted a diagnosis 
of a hiatal hernia in 1965 by X-ray, which, according to the 
examiner, was the only reference to gastrointestinal disease 
in the service medical records.  The examiner diagnosed a 
small hiatal hernia but failed to find a gastroduodenal 
ulcer.  The prostate gland was also enlarged, and the 
examiner diagnosed benign prostatic hypertrophy.

In May 1969, post-retirement, the veteran complained of 
frequent indigestion as well as "stomach, liver, or 
intestinal trouble."

The veteran died in November 2003 at the age of 82.  The 
immediate cause of death was sepsis syndrome due to 
intestinal obstruction of one month's duration and due to 
cardiomyopathy of over five year's duration.

In July 2000, very severe obstructive lung disease was 
diagnosed.  Following a November 2000 colonoscopy, 
diverticulosis coli and evidence of previous surgery.

In October 2003, he was admitted the emergency room after 
suffering a syncopal episode after straining the have a bowel 
movement.  The physician remarked on the veteran's medical 
history that included coronary artery disease, a 
cerebrovascular accident, colon polyps, multiple 
colonoscopies that included findings of diverticulosis coli 
and vascular malformation of the cecum, a colocolonic 
anastomosis from a prior colon resection.  The physician's 
impression was of fecal impaction, rule out stercoral 
ulceration, rule out ischemic colitis, cerebrovascular 
disease, coronary artery disease, and possible early sepsis 
secondary to impaction.

In written statements as well as her hearing testimony, the 
appellant has argued that during his service as a pilot, the 
veteran could not relieve himself, causing a lifetime of 
constipation, which ultimately caused his death.

In September 2007, a VA examiner reviewed the claims file in 
order to opine on the cause of the veteran's death.  The 
examiner noted the salient fetures of the veteran's medical 
history to include a 1995 colon resection for a large polyp, 
a splenectomy, hypertension, cardiovascular disease, 
cerebrovascular disease, an angioplasty in 1993, a stroke in 
1994, and a heart attack in 1999.  The examiner also 
mentioned that a 2003 colonoscopy showed a vascular 
malformation of the cecum, multiple diverticula, and two 
benign polyps.  Prior to a hospital admission in October 
2003, the veteran was receiving treatment for cerebrovascular 
disease status post stroke, chronic obstructive pulmonary 
disease, hypothyroidism, weight loss, and possible cardiac 
cachexia.  In late October 2003, the veteran was found to 
have a large fecal impaction, bilateral pleural effusions, 
ileus, and sepsis.  In the hospital, he was determined to 
have pseudointestinal obstruction.  He was transferred to 
long-term care, rehospitalized, and died in late November 
2003.  The examiner opined that after reviewing the claims 
file, he was unable to find a specific mention of a hiatal 
hernia or appendectomy as causing or aggravating any of the 
problems listed in the hospitalization reports.  He opined, 
therefore, that it was not likely that the veteran's hiatal 
hernia or appendectomy, both linked to service, caused or 
contributed to his demise.  

The veteran was hospitalized at the time of his death in 
November 2003.  The diagnoses listed in the hospital report 
were intestinal pseudoobstruction, overwhelming sepsis, 
vascular insufficiency of the intestines, cerebrovascular 
accident, atrial fibrillation, congestive heart failure, 
urinary tract infection, chronic obstructive pulmonary 
disease, and history of coronary artery disease and 
arrhythmia.  The treating physician noted that the veteran 
had a long history of abdominal and cardiac problems.  He had 
been in and out of hospitals in the recent past, and his 
intestinal pseudoobstruction developed into overwhelming 
sepsis.  Because of his severe end-stage cardiomyopathy and 
lung problems, he became severely ill was not a candidate for 
surgical intervention.  

Analysis

No medical opinion was provided regarding whether the 
service-connected fractures or prostatic hypertrophy had any 
impact upon the veteran's death.  As the evidence does not 
point to any relationship between healed bone fractures or a 
prostate condition and the veteran's death from sepsis 
syndrome, the Board concludes that these conditions cannot 
serve to bolster the claim of entitlement to service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.312.

The appellant, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not considered competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
she is competent to report what she observed, she does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Hence, she cannot provide a competent opinion as to 
the cause of the veteran's death.  The appellant maintains 
that years of delayed elimination and constipation 
contributed to the conditions leading to the veteran's fatal 
sepsis.  The Board cannot rely on her representations in this 
regard.  Espiritu, supra.

The only competent medical opinion of record is the one 
advanced by the VA examiner who reviewed the claims file in 
September 2007.  He asserted that there was no relationship 
between a hiatal hernia or appendectomy, both service-
connected conditions, and the circumstances of the veteran's 
death.  He did not indicate that any other factor related to 
the veteran's service caused or contributed to the veteran's 
death.  Thus, service connection for the cause of the 
veteran's death is denied.  38 C.F.R. § 3.312.  The Board 
observes that the VA examiner reviewed the whole claims file 
before forming his opinion regarding the lack of relationship 
between the veteran's death and service.  The Board, thus, 
credits his findings in their entirety.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).

The Board observes, further, that intestinal and cardiac 
problems were not apparent in the March 1966 VA medical 
examination report and that the veteran did not complain of 
any intestinal or digestive trouble until May 1969, several 
years after his retirement.  

In sum, because no condition related to service caused or 
contributed to the veteran's death, service connection for 
the cause of the veteran's death is denied.  38 C.F.R. 
§ 3.312.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs


